DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Reply, filed 10/24/2022, with respect to the rejection(s) of claim(s) 1-24 under Okita have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hu.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6, 14, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (NPL, Directional Speech Acquisition using a MEMS cubic acoustical sensor microarray cluster 2006) in view of West et al (US 2015/0215707A1).
Regarding claim 1, Hu discloses a directional microphone comprising a plurality of layers (Hu Fig 4.1; the faces of the cubes are interpreted as layers), each layer comprising an array of sensing elements oriented in a respective plane (Hu Fig 4.1; sensing elements on the faces of the cubes), the sensing elements of each array of sensing elements being oriented perpendicular to a respective direction of sensitivity (Hu Fig 4.1; sensing elements oriented perpendicular to the direction of sensitivity), wherein the plurality of layers are spaced from each other to allow free movement of the sensing elements (Hu Fig 4.1; the faces of the cubes are interpreted as layers are spaced from each other), wherein the plurality of layers are stacked in parallel with one another (Hu Fig 4.1;front and rear faces of the cubes are parallel with one another), wherein the plurality of layers include a first layer with sensing elements oriented in a first direction and a second layer with sensing elements oriented in a second direction different than the first direction such that the respective direction of sensitivity of the first layer differs from the respective direction of sensitivity of the second layer (Hu Fig 4.1; front and left side faces of the cubes have respective direction of sensitivity are oriented differently), and but do not expressly disclose wherein each sensing element of each array of sensing elements comprises a fiber. However, in the same field of endeavor, West et al disclose a microphone wherein each sensing element of each array of sensing elements comprises a fiber (West et al; Para [0008] PBLG fibers). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the film taught by West as ribbon unit in the microphone device taught by Hu. The motivation to do so would have been the potential utilization in harsh environmental conditions.

Regarding claim 2, Hu in view of West et al disclose the microphone of claim 1, wherein the plurality of layers comprises: a first layer; and a second layer spaced from the first layer (Hu Fig 4.1;front layer and rear layer are spaced away from each other), the first layer comprising sensing elements oriented in a first direction, and the second layer comprising sensing elements oriented in a second direction different than the first direction (Hu Fig 4.1; sensing elements of the front layer is oriented differently from sensing element from the left side layer).

Regarding claim 4, Hu et al in view of West et al disclose the microphone of claim 1, but do not expressly disclose wherein the fiber of each sensing element of the plurality of sensing elements comprises a nanofiber. However, in the same field of endeavor, West et al disclose a microphone wherein the fiber of each sensing element of the plurality of sensing elements comprises a nanofiber (West et al; Para [0025]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by West as ribbon unit in the microphone device taught by Hu. The motivation to do so would have been to improve the sensitivity of the microphone device.

Regarding claim 6, Hu in view of West et al disclose the microphone of claim 1, but do not expressly disclose but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements is piezoelectric. However, in the same field of endeavor, West et al disclose a microphone wherein the single sensing element or each sensing element of the plurality of sensing elements comprises a thin sheet (West et al; Para [0008]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by West as ribbon unit in the microphone device taught by Okita. The motivation to do so would have been to improve the directivity of the microphone device.

Regarding claim 14, Hu in view of West et al disclose the microphone of claim 1, wherein the plurality of layers are separated such that the free movement of the sensing elements occurs without collision with a sensing element in another layer of the plurality of layers (Hu Fig 4.1; front layer separated from rear layer).

Regarding claim 19, Hu discloses a directional microphone comprising: a plurality of sensing element layers (Hu Fig 4.1; the faces of the cubes are interpreted as layers), each sensing element layer of the plurality of sensing element layers comprising an array of sensing elements oriented in a respective plane (Hu Fig 4.1; sensing elements on the faces of the cubes), the plurality of sensing element layers being stacked such that the respective planes are in parallel (Hu Fig 4.1; the faces of the cubes are interpreted as layers are parallel from each other); wherein, for each sensing element layer of the plurality of sensing element layers, each sensing element of the array of sensing elements is oriented perpendicular to a respective direction of sensitivity (Hu Fig 4.1; the sensing elements are oriented perpendicular to the direction of sensitivity), and the respective direction of sensitivity lies in the respective plane in which the array of sensing elements is oriented (Hu Fig 4.1;), wherein the plurality of sensing element layers include a first layer with sensing elements oriented in a first direction and a second layer with sensing elements oriented in a second direction different than the first direction such that the respective direction of sensitivity of the first layer differs from the respective direction of sensitivity of the second layer (Hu Fig 4.1; front and left side faces of the cubes have respective direction of sensitivity are oriented differently), but do not expressly disclose and wherein each sensing element of each array of sensing elements comprises a fiber. However, in the same field of endeavor, West et al disclose a microphone wherein each sensing element of each array of sensing elements comprises a fiber (West et al; Para [0008] PBLG fibers). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the film taught by West as ribbon unit in the microphone device taught by Hu. The motivation to do so would have been the potential utilization in harsh environmental conditions.

Regarding 21, Hu in view of West et al disclose the directional microphone of claim 19, wherein the plurality of sensing element layers are spaced from one another to allow free movement of the sensing elements (Hu et al; Fig 4.1; the faces of the cube are spaced from one another).

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (NPL, Directional Speech Acquisition using a MEMS cubic acoustical sensor microarray cluster 2006) in view of West et al (US 2015/0215707A1) and further in view of Zhang et al (US 2015/0147573 A1).
Regarding claim 3, Hu et al in view of West et al disclose the microphone of claim 1, but do not expressly disclose wherein the fiber each sensing element of the plurality of sensing elements is cylindrical. However, in the same field of endeavor, Zhang et al disclose a microphone wherein the fiber each sensing element of the plurality of sensing elements is cylindrical (Zhang et al; Fig 4). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the fiber element taught by Zhang as fiber unit in the microphone device taught by Hu. The motivation to do so would have been to improve the flexibility of the microphone device.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (NPL, Directional Speech Acquisition using a MEMS cubic acoustical sensor microarray cluster 2006) in view of West et al (US 2015/0215707A1) and further in view of Miles et al (US 2020/0162821 A1).
Regarding claim 15, Hu in view of West et al disclose the microphone of claim 1, but do not expressly disclose wherein the sensing elements in each array of sensing elements are connected in series. However, in the same field of endeavor, Miles et al disclose a microphone wherein the sensing elements in each array of sensing elements are connected in series (Miles et al; Para [0122]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Miles as ribbon unit in the microphone device taught by Hu. The motivation to do so would have been to improve the resistance of the microphone device.

Regarding claim 16, Hu in view of West disclose the microphone of claim 1, but do not expressly disclose wherein the sensing elements in each array of sensing elements are connected in parallel. However, in the same field of endeavor, Miles et al disclose a microphone wherein the sensing elements in each array of sensing elements are connected in parallel (Miles et al; Para [0156]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Miles as ribbon unit in the microphone device taught by Hu. The motivation to do so would have been to improve the power consumption of the microphone device.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (NPL, Directional Speech Acquisition using a MEMS cubic acoustical sensor microarray cluster 2006) in view of West et al (US 2015/0215707A1) and further in view of Hall et al (US 2014/0247954 A1).
Regarding claim 5, Hu et al in view of West et al disclose the microphone of claim 1, but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements is piezoresistive. However, in the same field of endeavor, Hall et al disclose a microphone wherein the single sensing element or each sensing element of the plurality of sensing elements is piezoresistive (Hall et al; Para [0086]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Hall as ribbon unit in the microphone device taught by Hu. The motivation to do so would have been to provide a plurality of sensing device options.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (NPL, Directional Speech Acquisition using a MEMS cubic acoustical sensor microarray cluster 2006) in view of West et al (US 2015/0215707A1) and further in view of in view of Masaru (JPS5390919A).
Regarding claim 7, Hu in view of West et al disclose the microphone of claim 1, but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements is magnetoresistive. However, in the same field of endeavor, Masaru discloses a microphone wherein the single sensing element or each sensing element of the plurality of sensing elements is magnetoresistive (Masaru; Para [0002]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Masaru as ribbon unit in the microphone device taught by Hu. The motivation to do so would have been to reduce the power consumption of sensing device options.

Regarding claim 8, Hu in view of West et al disclose the microphone of claim 1, but do not expressly disclose wherein the single sensing element or each sensing element of the plurality of sensing elements are made of polymers is configured for optical sensing (Miles et al; Para [0181]). However, in the same field of endeavor, Miles et al disclose a microphone wherein the single sensing element or each sensing element of the plurality of sensing elements are made of polymers is configured for optical sensing (Miles et al; Para [0181]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensing element taught by Miles as ribbon unit in the microphone device taught by Hu. The motivation to do so would have been to improve the flexibility of the microphone device.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (NPL, Directional Speech Acquisition using a MEMS cubic acoustical sensor microarray cluster 2006) in view of West et al (US 2015/0215707A1) and further in view of Hillenbrand (NPL, High sensitivity piezoelectric microphones based on stacked cellular polymer film).
Regarding claim 9, Hu et al in view of West et al disclose the microphone of claim 1, but do not expressly disclose wherein each layer of the plurality of layers are stacked such that the plurality of layers are collocated and such that signals from the plurality of layers are provided without time delays therebetween. However, in the same field of endeavor, Hillenbrand et al disclose a microphone wherein each layer of the plurality of layers are stacked such that the plurality of layers are collocated and such that signals from the plurality of layers are provided without time delays therebetween (Hillenbrand et al; Page col lines). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the stacking of layers taught by Hillenbrang to stack the fibers taught by Hu. The motivation to do so would have been to improve the sensitivity of the microphone device.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (NPL, Directional Speech Acquisition using a MEMS cubic acoustical sensor microarray cluster 2006) in view of West et al (US 2015/0215707A1) and further in view of Rayala et al (US 2013/0343571 A1).
Regarding claim 10, Hu et al in view of West et al disclose the microphone of claim 1, but do not expressly disclose wherein an electrical output of each layer of the plurality of layers is processed to perform signal processing, the electrical outputs having no time delay therebetween. However, in the same field of endeavor, Ravala et al disclose a microphone wherein an electrical output of each layer of the plurality of layers is processed to perform signal processing, the electrical outputs having no time delay therebetween (Ravala et al; Fig 2). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the beamforming taught by Ravala to process the audio signals taught by Hu. The motivation to do so would have been to improve the beamforming accuracy of the microphone array.

Regarding claim 11, Hu in view of West and further in view of Ravala et al disclose the microphone of claim 10, but do not expressly disclose wherein a respective weight is applied to the electrical output of each layer of the plurality of layers such that the signal processing algorithm comprises beamforming. However, in the same field of endeavor, Ravala et al disclose a microphone wherein a respective weight is applied to the electrical output of each layer of the plurality of layers such that the signal processing algorithm comprises beamforming (Ravala et al; Para [0061]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the beamforming taught by Ravala to process the audio signals taught by Hu. The motivation to do so would have been to improve the directionality of the microphone array.

Regarding claim 12, Hu in view of West and further in view of Ravala disclose the microphone of claim 11, but do not expressly disclose wherein the respective weights are frequency independent. However, in the same field of endeavor, Ravala et al disclose a microphone wherein the respective weights are frequency independent (Ravala et al; Para [0061]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the beamforming taught by Ravala to process the audio signals taught by Hu. The motivation to do so would have been to reduce the number of computation in the processing of the microphone array.

Regarding claim 13, Hu in view of West and further in view of Ravala disclose the microphone of claim 11, but do not expressly disclose wherein beamforming comprises summing the electrical outputs with the respective weights applied thereto. However, in the same field of endeavor, Ravala et al disclose a microphone wherein beamforming comprises summing the electrical outputs with the respective weights applied thereto (Ravala et al; Para [0061]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the beamforming taught by Ravala to process the audio signals taught by Hu. The motivation to do so would have been to reduce the complexity of the beamforming process computation of the microphone array.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (NPL, Directional Speech Acquisition using a MEMS cubic acoustical sensor microarray cluster 2006) in view of West et al (US 2015/0215707A1) and further in view of) in view of Roo et al (US 2001/0008559 A1).
Regarding claim 18, Hu et al in view of West disclose a microphone according to claim 1 but do not expressly disclose a switch comprising a directional microphone wherein the directional microphone is constructed to turn on the switch dependent on a direction of incoming sound. However, in the same field of endeavor, Roo discloses a switch comprising a directional microphone wherein the directional microphone is constructed to turn on the switch dependent on a direction of incoming sound (Roo; Para [0020]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the switch taught by Roo to control the directionality of the microphone taught by Hu. The motivation to do so would have been to provide a plurality of options to the user of the device.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (NPL, Directional Speech Acquisition using a MEMS cubic acoustical sensor microarray cluster 2006) and further in view of West et al (US 2015/0215707A1) and further in view of Shimura et al (US 2012/0230498 A1).
Regarding claim 17, Hu et al in view of West disclose a microphone system comprising a directional microphone according to claim 1 (Hu et al; Fig 2A); but do not expressly disclose a sensor system comprising: a frame; a printed circuit board supported in the frame; a first magnet supported in the frame above the printed circuit board; a second magnet supported in the frame below the printed circuit board; and supported by the printed circuit board between the first and second magnets. However, in the same field of endeavor, Shimura et al disclose a sensor system comprising: a frame (Shimura et al; Fig 1; frame 3); a printed circuit board supported in the frame (Shimura et al; Fig 1; PCB 6); a first magnet supported in the frame above the printed circuit board (Shimura et al; Para [0027]); a second magnet supported in the frame below the printed circuit board (Shimura et al; Para [0027]); and supported by the printed circuit board between the first and second magnets (Shimura et al; Para [0027]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the sensor system taught by Shimura as system in the microphone device taught by Hu. The motivation to do so would have been to improve the structure of the microphone device.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (NPL, Directional Speech Acquisition using a MEMS cubic acoustical sensor microarray cluster 2006) in view of West et al (US 2015/0215707 A1) and further in view of Akino (US 2011/0261980 A1).
Regarding 20, Hu in view of West et al disclose the directional microphone of claim 19, but do not expressly disclose further comprising: a first magnet; and a second magnet spaced from the first magnet; wherein the plurality of sensing element layers are disposed between the first and second magnets. However, in the same field of endeavor, Akino discloses a microphone further comprising: a first magnet; and a second magnet spaced from the first magnet; wherein the plurality of sensing element layers are disposed between the first and second magnets (Akino; Para [0006]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the magnet feature taught by Akino as ribbon unit in the microphone device taught by Hu. The motivation to do so would have been to improve the sensitivity of the microphone device.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (NPL, Directional Speech Acquisition using a MEMS cubic acoustical sensor microarray cluster 2006) in view of West et al (US 2015/0215707 A1) and further in view of Zhang et al (US 2015/0147573 A1).
Regarding claim 22, Hu in view of West et al disclose the directional microphone of claim 19, but do not expressly disclose wherein the fiber of each sensing element of each sensing element layer of the plurality of sensing element layer is cylindrical. However, in the same field of endeavor, Zhang et al disclose a microphone wherein the fiber each sensing element of the plurality of sensing elements is cylindrical (Zhang et al; Fig 4). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the fiber element taught by Zhang as fiber unit in the microphone device taught by Hu. The motivation to do so would have been to improve the flexibility of the microphone device.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US 2012/0230498 A1) in view of Hu (NPL, Directional Speech Acquisition using a MEMS cubic acoustical sensor microarray cluster 2006) and further in view of West et al (US 2015/0215707 A1).
Regarding claim 23, Shimura et al in view of Hu and further in view of West disclose a directional microphone comprising: a first magnet (Shimura; Para [0028]); and a second magnet spaced from the first magnet (Shimura; Para [0028]); a plurality of sensing element layers disposed between the first and second magnets, each sensing element layer of the plurality of sensing element layers comprising sensing elements oriented in a respective plane (Shimura et al; Fig 2; sensors 2a 2b oriented to sense R channel direction), but do not expressly disclose wherein, for each sensing element layer of the plurality of sensing element layers, each sensing element of the array of sensing elements is oriented perpendicular to a respective direction of sensitivity, and the respective direction of sensitivity lies in the respective plane in which the array of sensing elements is oriented, wherein the plurality of sensing element layers are stacked in parallel with one another, wherein the plurality of sensing element layers include a first layer with sensing elements oriented in a first direction and a second layer with sensing elements oriented in a second direction different than the first direction such that the respective direction of sensitivity of the first layer differs from the respective direction of sensitivity of the second layer. However, in the same field of endeavor, Hu discloses a microphone wherein, for each sensing element layer of the plurality of sensing element layers (Hu Fig 4.1; the faces of the cubes are interpreted as layers), each sensing element of the array of sensing elements is oriented perpendicular to a respective direction of sensitivity (Hu Fig 4.1; sensing elements on the faces of the cube is oriented perpendicular to sensitivity direction), and the respective direction of sensitivity lies in the respective plane in which the array of sensing elements is oriented (Hu Fig 4.1;), wherein the plurality of sensing element layers are stacked in parallel with one another (Hu Fig 4.1; the faces of the cubes are interpreted as layers and are parallel), wherein the plurality of sensing element layers include a first layer with sensing elements oriented in a first direction and a second layer with sensing elements oriented in a second direction different than the first direction such that the respective direction of sensitivity of the first layer differs from the respective direction of sensitivity of the second layer (Hu Fig 4.1; front face directivity different from left side directivity). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the film taught by West as ribbon unit in the microphone device taught by Shimura. The motivation to do so would have been to reduce stress on the sensing element. Moreover, in the same field of endeavor, West et al disclose a microphone wherein each sensing element of each array of sensing elements comprises a fiber (West et al; Para [0008] PBLG fibers). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the film taught by West as ribbon unit in the microphone device taught by Shimura. The motivation to do so would have been to produce a more balanced output by the microphone device.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al (US 2012/0230498 A1) in view of Hu (NPL, Directional Speech Acquisition using a MEMS cubic acoustical sensor microarray cluster 2006) and further in view of West et al (US 2015/0215707 A1) and further in view of Zhang et al (US 2015/0147573 A1).
Regarding claim 24, Shimura et al in view of Hu and further in view of West disclose the directional microphone of claim 23, but do not expressly disclose wherein: the fiber of each sensing element in each array of sensing elements is cylindrical. However, in the same field of endeavor, Zhang et al disclose a microphone wherein: the fiber of each sensing element in each array of sensing elements is cylindrical (Zhang et al; Fig 4). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the fiber element taught by Zhang as fiber unit in the microphone device taught by Shimura. The motivation to do so would have been to improve the flexibility of the microphone device.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651